IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TREY HARRIS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1476

STATE OF FLORIDA,

        Appellee.


_____________________________/

Opinion filed October 31, 2017.

An appeal from the Circuit Court for Washington County.
Timothy A. Register, Judge.

Andy Thomas, Public Defender, Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

        In this Anders * appeal, we affirm Appellant’s judgment and sentence, but

remand for the trial court to correct two scrivener’s errors in the order revoking his



*
    Anders v. California, 386 U.S. 738 (1967).
probation. Although Appellant was on probation for one count of grand theft, the

revocation order states that he was on probation for two counts of grand theft.

Additionally, while the State alleged, and the trial court orally pronounced its

finding, that Appellant violated Conditions 5 and 6 of his probation by committing

one new law offense and associating with a person engaged in criminal activity,

respectively, the revocation order states that he violated his probation “[b]y violating

Condition 5 by committing new law offenses.” We, therefore, remand for the trial

court to correct the revocation order. See Williams v. State, 138 So. 3d 1102, 1103

(Fla. 1st DCA 2014) (affirming a judgment and sentence in an Anders appeal, but

remanding for the trial court to correct the revocation order to conform to its oral

pronouncement as to which alleged violations supported revocation); see

also Nickolas v. State, 66 So. 3d 1077 (Fla. 1st DCA 2011); Washington v. State, 37

So. 3d 376 (Fla. 1st DCA 2010). Appellant need not be present. See Williams, 138

So. 3d at 1103.

      AFFIRMED and REMANDED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.




                                           2